1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 11, 15-22; cancelled claims: 1-10; 12; the rest remains the same.


Response to Arguments
Applicant's arguments filed 12/15/2020 regarding claims 21 & 22 have been fully considered but they are not persuasive. Regarding claims 21 & 22, the appellant argues with respect to argument 1 that Voellmer et al. do not teach “using one machining action to for 1) a recess as a filament cavity in the cathode cup and 2) a notch at a receiving end of each support structure to receive an end of a filament”. Claims 21 & 22 are apparatus claims which claim product by process limitations. In a product by process type of claim, the process is not given a patentable weight, but the product is given patentable. Therefore, for claims 20 & 21, “using one machining action” is a process which is not given a patentable weight, but, “1) a recess as a filament cavity in the cathode cup and 2) a notch at a receiving end of each support structure to receive an end of a filament” which a product  is given a patentable weight. Voellmer et al. teach: 1) a recess as a filament cavity in the cathode cup and 2) a notch at a receiving end of each support structure to receive an end of a filament, in fig.10 the filament 12 rest in the recess comprising a notch 20, notch 20 is similar to the notch shown in fig.3e of the present application. Additionally, appellant argues that with respect to argument 2 that Voellmer et al. do not teach “a notch to insert each end of the filament”. The examiner respectfully disagrees because the notch 20 of fig.10 is similar to fig.3e. Without conceding to appellant argument, if it is assumed that item 20 of fig.10 is a top surface of mounting bolt 20, the top surface of the mounting bolt 20 of the Voellmer et al. reference is similar to notches fig.3a-3d & fig.3f-3h of the present application. The arguments of the appellant regarding claims 21 & 22 are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Voellmer et al. (WO 2013/175402 A1; pub. Nov. 28, 2013). 
Regarding claim 21, Voellmer et al. disclose in a first embodiment: an x-ray tube (fig.12a item 210) comprising a cathode (fig.10 item 10) obtained by: providing a cathode cup with at least two support structure holes (fig.10 item 82); inserting and soldering at least two support structures in the support structure holes (pg.11 L23-30) and inserting each end of the filament (fig.10 item 12), having at least a partial helical structure, into each of notch (fig.10 item 20) of the support structures, wherein the filament has been recrystallized (pg.2 L13-19); and an anode (pg.3 L30-32). In the first embodiment, Voellmer et al. are silent about: using one machining action to form 1) a recess as a filament cavity in the cathode cup and 2) a notch at a receiving end of each support structure, to receive an end of a filament.
In a further embodiment, Voellmer et al. disclose: using one machining action to form 1) a recess as a filament cavity in the cathode cup and 2) a notch at a receiving end of each support structure, to receive an end of a filament (pg.10 L21-23, referring to fig.10 the filament rest in the recess comprising a notch 20 (notch 20 is similar to the notch shown in fig.3e of the present application)) with benefits for increased precision of the positioning (Voellmer et al. pg.1 L27-28).
In light of the benefits for increased precision of the positioning as taught by Voellmer et al., it would have been obvious to one of ordinary skill art before the effective filing date to combine the two embodiments of Voellmer et al.
Regarding claim 22, Voellmer et al. disclose: a system for X-ray imaging, comprising: an X-ray source (fig.12a item 210); an X-ray detector (fig.12a item 212); and a processor (fig.12a item 214) configured to control the X-ray source and the X-ray detector for providing X-ray image data of an object, wherein the X-ray source is an X-ray tube comprising: a cathode obtained by: providing a cathode cup with at least two support structure holes; inserting and soldering at least two support structures in the (see rejection of claim 21).

Allowable Subject Matter
Claims 11, 13-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior arts fail to teach, disclose, suggest or make obvious: using one machining action to form 1) a recess as a filament cavity in the cathode cup and 2) a notch at a receiving end of each support structure, to receive an end of a filament.
Claims 13-20 are allowed on the same basis as independent claim 11 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU FAYE/Examiner, Art Unit 2884